

Exhibit 10.3


CONSENT AND WAIVER


This Consent and Waiver (this “Agreement”), dated as of July 31, 2008, is
entered by and between Generex Biotechnology Corporation, a Delaware corporation
(the “Company”), and Iroquois Master Fund Ltd. (the “Holder”).


RECITALS


A. Pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of March 31, 2008, by and among the Company, the Holder
and the other investors listed on the Schedule of Buyers attached thereto
(together with the Holder, the “Investors”), the Holder purchased the Company’s
8% Senior Secured Convertible Note in the principal amount of $3,650,000.00 (the
“Note”). Capitalized terms used in this Agreement that are not otherwise defined
have the meaning set forth in the Note.


B. The Note requires the Company to pay the Holder on each applicable
Installment Date the Installment Amount due on such date by electing (i) a
Company Conversion if various conditions are satisfied and/or (ii) a Company
Redemption.


C. In connection with the Purchase Agreement, the Company and the Investors
entered into that certain Registration Rights Agreement, dated as of March 31,
2008 (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company is obligated to have a registration statement for the resale
of the Registrable Securities (as defined in the Registration Rights Agreement)
(the “Registration Statement”) declared effective on or before July 29, 2008,
which Registration Statement was declared effective on July 29, 2008.


D. As of the date hereof, certain Equity Conditions have not been satisfied,
including (i) that the Registration Statement was not effective for the resale
of all of the Registrable Securities for a period of thirty (30) days preceding
the August 1, 2008 Company Installment Notice Date (the “Registration Statement
Equity Condition”), and (ii) that the Company received notice from The Nasdaq
Stock Market of its failure to comply with the minimum bid price requirement of
Marketplace Rule 4310(c)(4) and has 180 calendar days to regain compliance with
such rule (the “Listing Maintenance Equity Condition”).


AGREEMENTS


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 
 

--------------------------------------------------------------------------------

 


1. Waiver. The Holder hereby waives satisfaction of only the following: (a) the
Registration Statement Equity Condition solely with respect to the Installment
Notice Due Date applicable to the Installment Date that is September 1, 2008 and
(b) the Listing Maintenance Equity Condition solely with respect to the
Installment Date that is September 1, 2008 (the “Applicable Installment Date”)
such that the Company will be entitled to deliver a Company Installment Notice
in respect of the Applicable Installment Date confirming that the Installment
Amount in respect of the Applicable Installment Date will be converted in whole
pursuant to a Company Conversion (to be effected in accordance with the terms of
the Note).


2. Effect of this Agreement. Except as otherwise expressly provided herein, the
Note is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.


IN WITNESS WHEREOF, the Company and the Holder have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


COMPANY:
 
 
 
GENEREX BIOTECHNOLOGY CORPORATION
 
By:
 
 
Name:     
Anna E. Gluskin
 
Title:     
Chief Executive Officer
 
 
 



HOLDER:
 
 
IROQUOIS MASTER FUND LTD.
 
 
By:
 
 
Joshua Silverman, Authorized Signatory
   

 
 
 

--------------------------------------------------------------------------------

 



